Citation Nr: 1753197	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-07 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected residuals of a fracture, left ankle, with degenerative joint disease (left ankle disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1961 to August 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran has lumbar spine degenerative disc disease with spondylosis, which was proximately caused by his service-connected left ankle disability.


CONCLUSION OF LAW

Lumbar spine degenerative disc disease with spondylosis is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a lumbar spine disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends service connection is warranted for his lumbar spine disability, because the disability was caused by his service-connected left ankle disability.    

Initially, the Board notes the Veteran underwent a VA examination in June 2011, which confirmed his diagnosis of degenerative disc disease with spondylosis.  The issue that must be resolved then, is whether the Veteran's current lumbar spine disability was proximately caused by a service-connected disability.  

In the course of his June 2011 VA examination, the examiner found the Veteran's lumbar spine disability was less likely as not caused by his service connected left ankle disability.  In support of her conclusion, the examiner indicated the Veteran's lumbar spine disease was most likely related to natural aging and perhaps a post-service motor vehicle accident.  However, the examiner did not explain how or why she came to this conclusion.  Additionally, the examiner appears to have ignored the Veteran's report of only an acute and transitory period of back pain following his post-service motor vehicle accident.  

By contrast, the Veteran has provided statements from his treating physician and also his chiropractor.  In sum, the treating physician found the Veteran's lumbar spine disability was indirectly related to his military service, by way of his left ankle disability.  The clinician explained the Veteran developed an abnormal gait, as a result of his stiff and painful left ankle, which has over time contributed to the development of his lumbar spine disability.  The Veteran's treating chiropractor concurred with his treating physician, indicating it was his opinion the Veteran's left ankle disability contributed to his low back manifestations.  The Board finds the treating physician's medical opinion to be well supported by both medical knowledge and the particular facts of this case.  Further, his treating chiropractor has concurred that the Veteran's current lumbar spine manifestations are at least in part caused by his left ankle disability.  

The Board acknowledges the June 2011 VA examiner found the Veteran's lumbar spine disability was unrelated to his left ankle disability; however, for the reasons stated above, the Board does not find the medical opinion provided by that examiner to be persuasive.  Insofar as the June 2011 VA examiner failed to fully explain her conclusion, the Board has afforded the examiner's determination less probative value.  By comparison, the Veteran's treating physician found his lumbar spine disability was caused by his left ankle disability, and provided a well-reasoned explanation for why that was so.  Following a review of the entire record, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's lumbar spine disability.


ORDER

Service connection for a lumbar spine disability, diagnosed as degenerative disc disease with spondylosis, is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


